Citation Nr: 1703528	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the left lower extremity.

2.  Entitlement to a compensable rating during the period on appeal prior to August 23, 2011, and a disability rating in excess of 10 percent during the period on appeal from August 23, 2011, for varicose veins of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran served on active duty from August 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter in May 2014 and October 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's left lower extremity varicose veins were manifested by persistent edema, stasis pigmentation, eczema, subcutaneous induration, ulceration, or massive board-like edema at any time during the period on appeal.

2.  The evidence does not show that the Veteran's right lower extremity varicose veins were manifested by persistent edema, stasis pigmentation, eczema, subcutaneous induration, ulceration, or massive board-like edema at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2016).

2.  The criteria for a 10 percent disability rating, and not more, for varicose veins of the right lower extremity have been met during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in letters that were sent to the Veteran in May 2009, July 2009, and May 2015.  Specifically, the letters informed the Veteran of what types of information and evidence are considered in assigning a disability rating and granting a TDIU, and also informed him of his and VA's respective duties for obtaining evidence.

Additionally, the Board finds that VA's duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's VA treatment records and treatment records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not indicate that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  The Board notes that additional evidence was received into the record after the most recent supplemental statement of the case was issued in September 2016.  The AOJ has not considered this new evidence, and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2016).  However, inasmuch as the additional evidence consists of cumulative evidence already of record, the Board finds that the Veteran is not prejudiced by the Board's consideration of the appeal at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA also provided the Veteran with examinations in June 2009 and July 2014.  38 C.F.R. § 3.159(c)(4).  The Board finds that the July 2014 examination is adequate for VA rating purposes, as the examiner conducted a thorough examination of the Veteran and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds the examination is sufficient to determine the severity of the Veteran's varicose veins disability.

The Board finds that no further notice or assistance is required for a fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 384.


II.  Entitlement to Increased Ratings for Varicose Veins

By way of background, the RO granted service connection for varicose veins of the bilateral lower extremities and assigned a single 10 percent rating, effective August 3, 1985, in an April 1986 rating decision. The Veteran neither expressed disagreement with this disability evaluation nor was any new and material evidence received by VA within one year of the rating decision.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b), 20.201 (2016).  As such, the April 1986 rating decision is final.  In March 2009, VA received the claim that led to the present appeal.  Thereafter, in September 2014, the RO issued a rating decision in which it granted a separate 10 percent rating for varicose veins of the right lower extremity, effective August 23, 2011.  Thus, the increased ratings issues on appeal are summarized as follows: (1) entitlement to a disability rating in excess of 10 percent for varicose veins of the left lower extremity for the entire period on appeal; and (2) entitlement to a compensable rating during the period prior to August 23, 2011, and a disability rating in excess of 10 percent during the period from August 23, 2011, for varicose veins of the right lower extremity.

Generally, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2015).

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under the present criteria for varicose veins, a noncompensable evaluation is assigned if they are asymptomatic palpable or visible; a 10 percent evaluation is warranted for varicose veins manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; a 20 percent evaluation is warranted for persistent edema incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema; a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent evaluation requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a 100 percent rating is warranted when the condition is manifested by massive board-like edema with constant pain at rest, provided that the symptoms are due to the effects of varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120. 
A note following Diagnostic Code 7120 provides that the evaluations are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.

Here, the Veteran has essentially contended that his service-connected varicose veins are more disabling than contemplated by the current assigned ratings and warrant higher ratings.  He has emphasized that he experiences pain and fatigue in his lower extremities.

In March 2009, the Veteran reported to a VA emergency room and complained of pain and discomfort when walking long distances.  The treating physician noted that the Veteran had tortuous large varicose veins of the upper and lower left leg, negative Homans sign, intact pulses, and warm skin.  Similarly, in June 2009, the Veteran reported pain and swelling in both legs in addition to fatigue after prolonged standing and walking.

During the Veteran's June 2009 examination, a VA examiner noted a diagnosis of recurrent, severe, symptomatic varicose veins of the bilateral lower extremities and reported that the Veteran had varicose veins that were stripped at the proximal thighs in 1985.  The examiner indicated that the Veteran has a history of varicose veins that are accompanied by edema that is not persistent and is completely relieved by elevation of the extremity and rest.  The Veteran was negative for skin discoloration, pain when at rest, constant pain, ulceration, stasis pigmentation, and eczema.  Physical examination revealed visible and palpable tortuous veins beginning at the left medial proximal thigh to the mid-calf and the right posterior thigh to the mid-calf.  The veins were large and measured 2 centimeters in diameter.

The examiner noted that, one year prior to the examination, the Veteran began complaining of pain and swelling in both lower extremities after standing for 1-1.5 hours.  He also complained of pain in both legs after walking 2 blocks, with the pain located along the calves.  More specifically, the Veteran reported aching, fatigue, a heavy feeling, itchiness, and numbness of the feet after prolonged walking or standing, which are symptoms that were relieved by elevation or compression hosiery at that time.  The examiner reported that the Veteran's veins were increasing in size and that swelling improved with elevation.

The examiner noted that the Veteran's condition had gotten progressively worse since its onset, but the Veteran did not have a history of the following at that time: hospitalization or surgery; vascular trauma; vascular neoplasm; aneurysm, arteriosclerosis obliterans, or thromboangiitis obliterans; arteriovenous fistula; erythromelalgia; angioneurotic edema; nor Raynaud's phenomenon or syndrome. 

The examiner also reported that the Veteran's usual occupation was that of electrician and that he was unemployed but not retired.  The examiner noted that the Veteran's condition had "significant effects" on his occupation due to weakness or fatigue and pain, and as a result of his disability, the Veteran was assigned different duties at work.  With regard to additional effects of the disability, the examiner noted that neither exercise nor exertion were precluded by the condition and that the disability had only a mild effect on the Veteran's ability to perform chores, but had no effect on shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.

VA treatment records dated in July 2009 document the Veteran's report that he did not experience pain at that time and did not have difficulty walking on level ground, climbing stairs, or getting out of a chair, but had a history of varicose veins that get swollen.  An August 2009 VA vascular surgery attending note indicates that he had neither ulcerations, edema, nor pigmentation at that time, and documents the Veteran's report of pain and discomfort due to varicose veins and that his symptoms were not relieved by stockings.

In his October 2009 notice of disagreement, the Veteran reported again that his swelling and pain are not relieved by elevating his extremities, and an October 2009 VA primary care note indicates that the Veteran is able to walk about one mile before experiencing leg pain.  However, an October 2009 vascular surgery attending note documents asymptomatic and recurrent varicose veins.  In addition, in October 2009, the Veteran presented with an itchy rash on his right buttocks that was present for three weeks, but this skin condition was not identified as eczema that is attributable to his varicose veins.

In January 2010, the Veteran presented with an increase in size of a varicose vein on the groin and episodes of moderate groin pain, which was moderate pain with a 7/10 rating on the pain scale, but was usually 3/10 on the pain scale.  At that time, the Veteran wore the recommended stockings, but his varicose veins were above the stockings; and he did not have edema.  Also in January 2010, the Veteran submitted his substantive appeal (VA Form 9), in which he reported that his "legs swell enormously even while wearing . . . support stockings."

In April 2010, the Veteran underwent a pre-operative evaluation for a left leg vein stripping procedure.  It was noted that his condition had worsened progressively and his varicose veins were larger.  At that time, his pain was worst when he was climbing at work, it limited what he was able to do, and it was relieved with elevation of the legs or walking.  Stockings also helped.  The reporting physician documented an assessment of severe symptomatic bilateral varicose veins that impacted the Veteran's lifestyle and were worse in the left leg, which was likely the result of neovascularization.  In May 2010, the Veteran underwent left venous stripping and ligation, and a post-operative follow up note documents his report that he felt great and his pain decreased.

A VA treatment record dated in August 2011 indicates that the Veteran wore support hose and did not have edema.

A May 2012 vascular surgery consult note documents a history of varicose veins in the left lower extremity, status post stripping and stab phlebectomies, and indicated that the Veteran recently started to complain of a similar problem in his right leg.  It was noted that he used compression stockings for a long period with little relief, he complained mainly of aching pain in the left leg during periods of prolonged standing, he had neither ulcers nor itching, and he had symptomatic right leg varicose veins that were irresponsive to conservative treatment.  Also in May 2012, it was noted that the Veteran had neither clubbing nor edema.

A February 2014 VA treatment record indicates that the Veteran did not have edema at that time either.  April 2014 vascular surgery consult notes document throbbing pain of the right lower extremity that worsened with prolonged periods of standing and walking, and indicate that the Veteran did not notice improvement in his symptoms with regular use of compression stockings.  At that time, the Veteran's symptoms were irresponsive to conservative management and it was noted that he had large varicosities of the right leg extending upward to the right thigh.  Shortly thereafter, in May 2014, a clinician noted that the Veteran did not have significant edema.

During his most recent July 2014 VA examination, the Veteran reported that he is unable to stand and walk for a long period of time due to pain and fatigue in his lower extremities.  The examiner noted that the Veteran was evaluated by a vascular surgery clinic prior to the July 2014 examination and was offered surgical options, but the Veteran opted to use thigh high stockings.  During the examination, the Veteran presented with knee high socks and reported that he only gets pain relief when he takes Codeine.  The examiner noted that the Veteran ambulates well with a cane with a gait that is mildly slow, but steady.  He presented with large varicosities of the right lower extremity without swelling, stasis, or claudication.  In addition, although the Veteran has scars related to his condition, they are not painful and/or unstable nor is the total area of all related scars 39 square centimeters (6 square inches) or greater.  More specifically, the examiner documented a right inner lower extremity scar that is stable, linear, dry, well healed, and measures 8 centimeters.

Further, the examiner endorsed that the Veteran's disability impacts his ability to work and documented the Veteran's report that he is not able to work because he cannot stand or walk for a long time due to fatigue and pain in his right lower extremity.  It was noted that he can perform activities of daily living, but is unable to drive.

In records dated from February 2015 to August 2016, it was noted that the Veteran has trace edema.

In light of the foregoing, to include the Veteran's competent and credible reports that he experiences pain and fatigue in his lower extremities and has utilized compression hosiery throughout the period on appeal, the Board finds that separate ratings of 10 percent are warranted for varicose veins of the bilateral lower extremities throughout the period on appeal.

In so finding, the Board notes that the evidence shows that the Veteran has experienced no more than intermittent edema during the period on appeal, and thus, ratings in excess of 10 percent are not warranted.  Although the evidence shows that the Veteran has symptoms that are incompletely relieved by elevation of the affected extremity or compression hosiery and he has reported having pain at rest, the rating criteria indicate that such symptoms must be accompanied by more than intermittent edema in order to warrant a rating in excess of 10 percent.  No such symptomatology is demonstrated by the VA examinations or the other medical treatment records on file.  For example, the VA clinician who examined the Veteran in June 2009 noted that the Veteran has a history of varicose veins that are accompanied by edema that is not persistent, multiple treatment records dated from August 2009 to May 2012 and in February 2014 indicate that he did not have edema, a May 2014 treatment record indicates that the Veteran did not have significant edema at that time, and treatment records dated from February 2015 to August 2016 document trace edema.

For these reasons, the Board finds that a rating in excess of 10 percent for varicose veins of the left lower extremity is not warranted and only a 10 percent for varicose veins of the right lower extremity is warranted for the entire period on appeal.  As a thorough review of the record did not demonstrate any distinctive periods where the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent, "staged" ratings are not warranted.

In addition, although the July 2014 examiner reported that the Veteran has postoperative scars, the record is negative for evidence that these scars are symptomatic or otherwise compensable under 38 C.F.R. § 4.118.

Additionally, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of  hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Further, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

Here, the Veteran's only service-connected disabilities are his varicose veins disabilities, and the Board finds that the rating criteria contemplate the symptomatology of this condition because his pain, fatigue, and intermittent edema are contemplated by the schedular criteria.  In addition, the Board finds it highly probative that the rating criteria specifically anticipate levels of disability that are more severe than what the Veteran has demonstrated.  Overall, the schedular criteria are adequate to evaluate his varicose veins disabilities and referral for consideration of an extraschedular rating is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 10 percent for varicose veins of the left lower extremity is denied.

A disability rating of 10 percent, and not more, for varicose veins of the right lower extremity for the period prior to August 23, 2011, is granted subject to the law and regulations governing payment of monetary benefits; a rating in excess of 10 percent for varicose veins of the right lower extremity is denied.


REMAND

Generally, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Overall, for a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that he is unemployed or has difficulty finding employment.  

Here, the Veteran's overall combined disability rating is 20 percent for his service-connected varicose veins during the period on appeal, and as noted previously, he does not have any additional service-connected disabilities.  See 38 C.F.R. § 4.25 (2016).

By way of background, a claim for a TDIU was denied in September 2009, but the Veteran did not appeal that decision and it became final.  However, during his July 2014 VA examination, he reported that he is not able to work because he cannot stand or walk for long periods due to fatigue and pain in his right lower extremity.  Thus, the Board finds that the Veteran's claim for increased ratings for varicose veins includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The evidence of record shows that the Veteran has been unemployed at various times during the pendency of his appeal.  In October 2010, the Veteran reported that prior to being hired as an electrician in October 2010, he last worked as a mechanic and was laid off in February 2009 due to a decrease in work load.  However, a March 2009 VA mental health social work assessment documents the Veteran's report that he was terminated because he missed days from work and was unable to perform the physical duties required by his job due to swelling and pain.  In April 2009, a vocational rehabilitation counselor reported that the Veteran can no longer stand on his feet to perform the responsibilities of his job as an electrician.  However, the counselor informed the Veteran that he barely qualified for a therapeutic need to participate in VA's vocational rehabilitation program and that the nature and conditions of the economy are not equivalent to therapeutic need.  The Veteran was offered resources to assist in his job searches.

As noted previously, the VA clinician who examined the Veteran in June 2009 reported that the Veteran's varicose veins condition has "significant effects" on his occupation due to weakness or fatigue and pain, and the Veteran was assigned different duties at work as a result of his disability.
A November 2009 VA social work treatment plan note documents the Veteran's report that he was working toward gaining employment and continued to prepare for a December 2009 electrician's licensing examination, and in June 2010, a VA physician noted that the Veteran was fit for employment.

An October 2010 note indicates that the Veteran was discharged from a Compensated Work Therapy/Transitional Work Experience program in October 2010 because he obtained full-time competitive employment in the community.  In September 2016, a VA Vocational Rehabilitation and Employment Officer confirmed that the Veteran was in a VA vocational rehabilitation program in 2010 and that his case was closed when he did not complete his evaluation for services.  Thus, his current ability to work could not be assessed.

A March 2011 VA mental health social work assessment note documents the Veteran's report that he was employed full-time as an electrician since November 2010, and he reported that he was neither retired nor disabled.

In May 2012, a VA clinician documented the Veteran's report that he "[w]orks as an electrician."

A February 2014 SSA Work History Report indicates that, during period on appeal up to December 2013, the Veteran had gaps in employment from August 2010 to August 2011 and from September 2012 to March 2013, but was otherwise employed as an electrician.  Notably, however, a March 2011 VA mental health social work assessment documents the Veteran's report that he was employed full time as an electrician from November 2010 through March 2011.  In addition, a February 2014 SSA Disability Report also documents the Veteran's report that the only physical or mental conditions that limit his ability to work are AIDS and depression and that he stopped working in December 2013.  An April 2014 SSA Assessment of Vocational Factors documents a disability adjudicator/examiner's finding that the Veteran is disabled and has a maximum sustained work capability for sedentary work.  Notably, however, the Veteran's SSA records identify nonservice-connected psychiatric disorders and HIV as his medically determinable impairments.
 During his most recent July 2014 VA examination, an examiner noted that the Veteran's disability impacts his ability to work and documented the Veteran's report that he is not able to work because he cannot stand or walk for a long time due to fatigue and pain in his right lower extremity.

In a May 2015 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that his varicose veins disability affected full-time employment in April 2009, he last worked full-time in May 2009, and he became too disabled to work in June 2009.  He also endorsed that his highest level of education completed is one year of high school, he did not have any other education and training before he became too disabled to work, and he has not had any education or training since that time.  In addition, he reported that he is not able to stand without a cane, he cannot lift over fifty pounds, he must sit down to rest every thirty minutes, and he experiences headaches.

Notwithstanding these reports, there is no adequate and competent evidence of record that specifically addresses whether the Veteran's varicose veins prevent him from securing or following a substantially gainful occupation as required under 38 C.F.R. § 4.16.  The Board notes that "[t]he sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. . . .  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board finds that a medical opinion should be obtained on remand.  38 U.S.C.A. § 5103A(d) (West 2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the effect of his service-connected disabilities on his employability.  For this purpose, notify the examiner that the Veteran's only service-connected disabilities are varicose veins of the left lower extremity and varicose veins of the right lower extremity.  The examiner should review evidence in the claims file in conjunction with the examination and indicate that such review occurred. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record-including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history-whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity, which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner should provide a description like the one noted in the preceding paragraph with regard to the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disability is of such severity as to preclude certain types of employment. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

To the extent possible, the examiner must differentiate between signs and symptoms that can be attributed to the Veteran's service-connected disabilities alone and those that cannot.  If there are signs and symptoms affecting the Veteran's employability that can only be attributed to nonservice-connected disabilities, the examiner must so state. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring that the requested development is completed, the adjudicator must readjudicate the issue on appeal taking the Veteran's level of education, special training, and previous work experience into consideration along with the examiner's opinion and all other relevant evidence.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


